DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means of evacuating heat, means of measuring the temperature, means of heating, means of comparing in at least claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites wherein the facility according to claim 1 which renders claim 10 indefinite. Claim 10 is interpreted to depend from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crozat (US 4976117).
Regarding claim 1,
Referring to at least Figs. 1-4, 7, 13 Crozat teaches  method of refrigerating a thermally insulated housing (C) (e.g. an enclosure, see col 6, lines 55-58, wherein it is known in the art that enclosures are to be insulated)  substantially to a target temperature Te (e.g. any temperature between -40 and 10 degrees Celsius, see col 9, lines 63-65) according to which: - an evaporator E is placed in said housing (e.g. the wherein the enclosure is to be cooled by the evaporator), said evaporator (E) containing a fluid (e.g. fluid G) in liquid phase in equilibrium with the vapor phase thereof (see, e.g., col 8, lines 26-30) ; - said evaporator (E) is placed in fluid communication with at least one thermochemical reactor R1 or R2 comprising a mixture comprising at least one reactive compound S,G(see abstract, col 7, lines 1-3)  capable of chemically reacting with said fluid in gaseous phase to form a reaction product (see col 6, lines 55-59, 62-65; col 8, lines 38-40), said chemical synthesis reaction of said reaction product being exothermic (see col 6, lines 66-68) and reversible (see col 1, lines 15-16); - simultaneously, all or part of the heat produced at said reactor is evacuated (see col 6, lines 65-68); (at least two) other thermochemical reactors R2, R3 are provided, each containing a mixture containing at least one reactive compound optionally identical to said reactive mixture, (at least two) being a whole number equal to or greater than 1; characterized in that: - optionally, an assembly is provided of at least one external thermochemical reactor (Rm) different from said assembly of n reactors, and different from said reactor Ri (wherein the term optionally, possibly, and preferably are interpreted to refer to a non-necessary component and therefore given no patentable weight throughout the claims); I) the pressure Pevi present in the assembly formed by said evaporator (E) placed in fluid communication with said thermochemical reactor(s) Ri, and/or the temperature of said thermochemical reactor(s) Ri placed in fluid communication with said evaporator (E), is determined (e.g. in order to open or close valves such as valve VPC or DT); II) when the temperature difference DTRi between the temperature of said reactors Ri which is(are) connected to said evaporator (E) and the equilibrium temperature TeSi of said reactive mixture(s) Si contained in said thermochemical reactor(s) Ri at the pressure Pevi is equal to a first predetermined differential (AT 1) and/or when the temperature difference DTev between said evaporator (E) and the interior of said housing (C) is equal to a second predetermined differential AT2, said reactor(s) Ri is(are) isolated from said evaporator (E) (e.g. via closing of at least valve VPC or DT) and said evaporator (E) is placed in fluid communication with at least one thermochemical reactor Ri+1 chosen from among the n other thermochemical reactors not connected to said evaporator (E) and the pressure whereof is less than Pevi and/or the temperature is less than a predetermined value, simultaneously, all or part of the heat that is produced at said reactor(s) Ri+1 connected to said evaporator (E) is also evacuated (e.g. via fan V3), III) steps I and II are repeated with reference to said thermochemical reactor(s) Ri+1 in fluid communication with said evaporator (E) until the differential between said temperature Te in said housing (C) and said target temperature Te is equal to a third differential AT3, and - optionally the differential between said temperature Te in said housing (C) and said target temperature Te is maintained less than or equal to said third differential AT3 either by repeating steps I and II by placing said evaporator (E) in fluid communication with at least one of the n+1 thermochemical reactors of said facility to maintain the temperature in said housing (C) substantially equal to said target temperature Te (e.g. wherein the method steps are to be cycled), or by placing said evaporator (E) in fluid communication with said assembly of at least one external thermochemical reactor (Rm), different from said assembly of n reactors and different from said reactor Ri.
Regarding claim 2,
Crozat teaches hat a portion of said n+1 thermochemical reactors are connected together thermally (see Fig. 7) and particularly in that said thermally connected thermochemical reactors are connected two-by-two (e.g. are capable of being connected in a pair), in that a portion of said thermally connected reactors is placed in fluid communication with said evaporator (E) (see at least Fig. 7), the other portion being isolated from said evaporator (E) and in that the heat released by the exothermic synthesis reaction in said reactors in fluid communication with said evaporator (E) is at least partially evacuated by conduction to said reactors isolated from said evaporator (E) (e.g. by virtue of the valves to open or close a fluid communication). 
Regarding claim 3,
Crozat teaches that said thermally connected reactors form pairs of thermochemical reactors (e.g. are capable of forming pairs), in that said second thermochemical reactor of each of said pairs is placed in fluid communication with at least one condenser C, said second thermochemical reactor containing a quantity of reaction product obtained during said chemical synthesis reaction and optionally a mixture containing a reactive compound Si not yet having reacted (wherein the term optionally is given no patentable weight), in that said step I is implemented using said first thermochemical reactors, then step II using said second thermochemical reactors (e.g. wherein the valves are cycled to connect or disconnect a specific reactor), or in that said steps I and II are implemented using said first thermochemical reactors and in that, by conduction, all the heat released during the synthesis reaction in said first reactors is evacuated to said second reactors in order to decompose said reaction product contained in said second reactors and condenser, in said condenser (CD), said fluid in vapor phase that has been regenerated in said second reactors, the condensation having taken place particularly at the temperature of said condenser (CD), which can be the temperature outside said housing (C) (wherein the term can be is interpreted to refer to an optional recitation).
Allowable Subject Matter
Claims 4-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Crozat does not teach the specific structural connections of claims 4-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763